STATE OF WEST VIRGINIA
                               SUPREME COURT OF APPEALS

Oliver Jarrell, Petitioner Below,
Petitioner                                                                                 FILED
                                                                                           April 16, 2013
vs) No. 12-0616 (Jackson County 07-C-148, 07-C-150)                                   RORY L. PERRY II, CLERK
                                                                                    SUPREME COURT OF APPEALS
                                                                                        OF WEST VIRGINIA
David Ballard, Warden, Mt. Olive Correctional
Complex, Respondent Below,
Respondent

                                  MEMORANDUM DECISION

         Petitioner Oliver Jarrell, by counsel Drannon L. Adkins, appeals the April 26, 2012 order
of the Circuit Court of Jackson County reentering its prior judgment denying the petition for writ
of habeas corpus. Respondent Ballard, by counsel, has filed a response, to which petitioner has
filed a reply. Petitioner has also filed a supplemental appendix.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Following a jury trial, petitioner was convicted of first degree murder and conspiracy in
1999. He was thereafter sentenced to incarceration for life, without mercy, and a term of
incarceration of one to five years, said sentences to run consecutively. Petitioner appealed this
conviction and the Court refused the same in January of 2001. In 2002, petitioner filed his first
petition for writ of habeas corpus in the circuit court. After being appointed counsel and filing an
amended petition, the circuit court summarily denied petitioner habeas relief. Petitioner appealed
the denial, but this Court refused that appeal in November of 2004. In October of 2007, petitioner
filed a second petition for writ of habeas corpus in the circuit court. He was again appointed
counsel and an amended petition was filed. After holding an omnibus hearing, the circuit court
denied petitioner habeas relief.

        On appeal, petitioner alleges that the circuit court erred in denying his petition for writ of
habeas corpus. In support, petitioner alleges that the circuit court erred in failing to conclude that
petitioner’s conviction was obtained by the use of a coerced confession because the trial court
improperly denied a motion to suppress the confession and because petitioner is of such a low
level of intellectual functioning that he could not have knowingly and intelligently waived his
constitutional rights. Further, petitioner alleges that the circuit court erred in failing to conclude
that petitioner’s conviction was obtained by the use of evidence obtained pursuant to an
unconstitutional search and seizure because the investigating officers did not have a search

                                                      1
­
warrant when they entered petitioner’s property to recover the murder weapon and because no
exigent circumstances existed to allow them to act without a warrant. Lastly, petitioner alleges
that the circuit court erred in failing to conclude that both trial counsel and prior habeas counsel
were ineffective. In relation to trial counsel, petitioner asserts, among other things, that counsel
prevented him from testifying, failed to object to substantial hearsay statements from witnesses,
failed to adduce any evidence during petitioner’s case-in-chief, failed to move the lower court for
bifurcation of guilt and mercy, and failed to call witnesses to support mercy. Petitioner also
asserts that trial counsel failed to file a meaningful appeal of the conviction. In regard to prior
habeas counsel, petitioner asserts that by failing to elicit further grounds for habeas relief,
petitioner was deprived of a full and fair hearing on the merits of his original habeas petition.

        Respondent argues that the circuit court did not err in denying petitioner habeas relief. In
support, respondent argues that all of petitioner’s claims in this second habeas corpus proceeding
were actually barred by res judicata because the circuit court previously ruled on petitioner’s first
petition for writ of habeas corpus and this Court refused the subsequent appeal. As such,
respondent argues that the only claim petitioner was entitled to raise in this second habeas
proceeding was ineffective assistance of prior habeas counsel. However, respondent notes that the
circuit court fully addressed all claims and argues that denial of the petition was proper. In
response to petitioner’s specific allegations, respondent argues that petitioner has failed to
articulate a reason the circuit court’s findings and conclusions should be set aside. Lastly,
respondent argues that petitioner’s claim of ineffective assistance of prior habeas counsel is
essentially moot in light of the circuit court’s decision to fully consider all grounds asserted in this
second petition for writ of habeas corpus.

       This Court has previously held that

       [i]n reviewing challenges to the findings and conclusions of the circuit court in a
       habeas corpus action, we apply a three-prong standard of review. We review the
       final order and the ultimate disposition under an abuse of discretion standard; the
       underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.

Syl. Pt. 1, Mathena v. Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006). After careful consideration
of the parties’ arguments, this Court concludes that the circuit court did not abuse its discretion in
denying the petition for writ of habeas corpus. Further, in regard to petitioner’s assignment of
error regarding alleged ineffective assistance of prior habeas counsel, the Court finds that the
circuit court did not need to address this issue in light of its full consideration of all issues raised
in the subject petition for writ of habeas corpus. Having reviewed the circuit court’s “Judgment
Order” entered on January 20, 2011, we hereby adopt and incorporate the circuit court’s well-
reasoned findings and conclusions as to the assignments of error raised in this appeal. The Clerk
is directed to attach a copy of the circuit court’s order to this memorandum decision.

       For the foregoing reasons, we find no error in the decision of the circuit court and its
January 20, 2011 order denying the petition for writ of habeas corpus is affirmed.


                                                       2
­
                                        Affirmed.

ISSUED: April 16, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                  3
­